Title: To Benjamin Franklin from Sartine, [25 November 1778]
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


[November 25, 1778]
Le Roi a fait éxpedier, Monsieur, des Passeports pour quatre Batimens anglois, qui doivent venir d’un port Etranger à Dunkerque. Il est également necessaire de les mettre à l’abri d’insultes de la part des Corsaires Americains et je vous prie de m’adresser à cet éffet quatre lettres ostensibles ou passeports, dont ils puissent se servir dans l’occasion. Je vous observe, qu’ils doivent être en blanc ne pouvant être remplis que sur les lieux. J’ai l’Honneur avec beaucoup de considération, Monsieur, Votre très humble et tres obeissant Serviteur—
(signé) De Sartine
M. Franklin
